Citation Nr: 0308755	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  01-01 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The appellant served on active duty from July 1946 to January 
1948, from May 1951 to September 1953, and from July 1954 to 
June 1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).  In June 2001, the Board issued a 
decision on appeal denying the appellant's claim of service 
connection for low back disorder on the basis of failure to 
submit new and material evidence to reopen the claim.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court), and in November 
2002, counsel for the appellant and VA filed a Joint Motion 
for Remand.  An Order of the Court dated in November 2002 
granted the motion and vacated the Board's June 2001 
decision.  The case was remanded to the Board for further 
development, readjudication and disposition in accordance 
with the Court's Order.

In its now-vacated decision of June 2001, the Board 
determined that a separate claim of entitlement to service 
connection for a low back disorder manifested by a remote 
compression fracture at L-1 was raised by the appellant's 
contentions and directed the RO on remand to adjudicate this 
claim.  Thereafter, the record shows that the RO issued a 
supplemental statement of the case in December 2002 denying 
this claim; the appellant was notified that he had 60 days to 
file a Form 9 substantive appeal to perfect an appeal as to 
this issue, but it is not shown that he did so.  However, the 
Board observes that the appellant's former counsel in 
connection with his appeal of the Board's June 2001 decision 
to the Court noted on pages 10 and 11 of her Appellant's 
Brief of July 2002 that this claim was essentially a 
component of his perfected appeal of the low back disorder-
new and material evidence claim.  On this point, the 
appellant's former counsel argued that the medical evidence 
showed various diagnoses over time for the low back disorder, 
and as such, the more recently diagnosed compression fracture 
at L-1 represented an additional manifestation of the low 
back disorder for which the appellant had sought service 
connection since 1963.  She argued as well that the 
compression fracture claim was inextricably intertwined with 
the appealed issue.  The Board agrees.  In this case, the 
Board will construe the appellant's Form 9 substantive appeal 
of January 2001 as fairly including the appeal of that 
element of his perfected appeal of the low back disorder-new 
and material evidence claim that is represented by the L-1 
compression fracture, as that diagnosis reflects yet another 
manifestation of the appellant's low back disorders diagnosed 
over the years since service.

With respect to the above, the Board notes that the RO's 
failure to certify an issue on appeal does not deprive the 
Board of jurisdiction over issues it believes are correctly 
before it.  See 38 C.F.R. § 19.35 (2002).  Moreover, the 
failure by the appellant to file a substantive appeal with 
respect to this claim does not automatically foreclose his 
appeal, render the claim final, or otherwise deprive the 
Board of jurisdiction.  Rowell v. Principi, 4 Vet. App. 9, 17 
(1993).  Hence, as the Board has an obligation to assess its 
jurisdiction, see Marsh v. West, 11 Vet. App. 468, 470-72 
(1998), it is now the Board's determination that the L-1 
compression fracture is a component of the appealed issue of 
whether new and material evidence has been submitted to 
reopen the claim of service connection for a low back 
disorder.

Finally, the Board will note by way of this Introduction that 
it has determined that the appellant's previously-denied 
claim of entitlement to service connection for a low back 
disorder will be reopened on the basis of new and material 
evidence.  The Board has further determined that additional 
evidentiary development is required before an informed 
decision on the merits of this claim may be rendered, which 
is set forth in the Remand section of this decision.


FINDING OF FACT

Evidence associated with the claims file since the prior 
denial in 1993 of service connection for a low back disorder 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a low back 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The VCAA, however, 
left intact the requirement that a veteran-claimant must 
first present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of that claim.  
The VCAA provides that "nothing in the VCAA shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108."  
38 U.S.C.A. § 5103A(f) (West 2002).  Regulations implementing 
the VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) [codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)].

When VA receives a substantially complete application for 
benefits (generally, an application containing the claimant's 
name; sufficient information for VA to verify the claimed 
service; the benefit claimed and any medical condition(s) on 
which it is based; and, the claimant's signature), it has an 
obligation to notify the claimant of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 C.F.R. § 3.159(b)(1) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); see also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The VCAA regulations also provide that if a claimant has 
submitted a substantially complete application, VA is 
obligated to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate the claim, which, 
for an individual attempting to reopen a finally decided 
claim, is limited to providing the assistance described in 
paragraphs (c)(1), (c)(2), and (c)(3) of 38 C.F.R. § 3.159 
(2002) [generally consisting of the veteran's service medical 
records, including other relevant records pertaining to the 
veteran's active service that are held by a governmental 
entity; VA medical records or records of examination or 
treatment at non-VA facilities authorized by VA; and, any 
other relevant records held by any Federal department or 
agency].  The assistance provided under these paragraphs is 
triggered only if the claimant provides enough information to 
identify and locate the existing records; the approximate 
time frame covered by the records; and, in the case of 
medical treatment records, the condition for which treatment 
was provided.  See 38 C.F.R. § 3.159(c)(3) (2002).

However, the duty to provide a medical examination and/or 
obtain a medical opinion in a claim for disability 
compensation benefits is not authorized in cases involving an 
attempt to reopen a finally decided claim unless new and 
material evidence is presented or secured.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (2002).

Review of the claims file reveals that the appellant was not 
specifically notified of the evidence required to reopen his 
claim for service connection for the low back disorder, 
although a VCAA-notice letter was sent to him in November 
2002 regarding the L-1 compression fracture claim that is now 
deemed a component of this appealed low back disorder claim.  
Regardless, as will be shown below, the Board finds that new 
and material evidence has been submitted to reopen the low 
back disorder claim.  Consequently, the failure to provide 
specific VCAA notice to the appellant prior to this decision 
is not prejudicial to him.

Relevant Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2002); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Finality/new and material evidence 

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2002).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2002)].  The 
change in the law, however, pertains only to claims filed on 
or after August 29, 2001.  Because the appellant's claim to 
reopen was initiated prior to August 2001, his claim will be 
adjudicated by applying the law previously in effect, 
38 C.F.R. § 3.156(a) (2001).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the United States Court of Appeals for the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

Entitlement to service connection for a low back disorder 
(described as lumbosacral strain) was denied by the Board in 
a decision dated in July 1993.  That decision is final.  
38 U.S.C.A. § 7104(b) (West 2002).  The Board at that time 
denied the claim on the basis of failure to submit new and 
material evidence to reopen the claim.  The appellant's claim 
for this disorder was previously denied by the Board in 1964, 
1978, and 1990.

Evidence submitted in connection with the present appeal 
included VA treatment records dated in 1999-2002, which 
included reports of lumbar spine x-rays taken in February 
1999 showing that the appellant had a remote compression 
fracture of the superior horizontal plate at the L-1 disc.  
In addition, these radiographic studies showed advanced 
degenerative disc disease at L4-5 and more severely, at L5-
S1, with encroachment on the neural foramina.  Read together 
with the balance of the evidence, which includes the 
appellant's contentions that he was injured in service (in 
April 1959) when a large bundle of parachutes fell out of an 
aircraft and knocked him down, the Board believes that under 
the more relaxed new and material standard set forth under 
Hodge and its progeny, this claim is now deserving of a 
merits-level review of all the evidence.  Incidentally, the 
service records corroborate the appellant's contentions to 
the extent that he was treated for a strain injury to his 
back in April 1959.  The Board must emphasize that the new-
and-material-evidence standard does not require the appellant 
to prove his claim; rather, evidence is new and material if 
it "bears directly and substantially upon the specific 
matter under consideration, . . . and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a).  As 
noted above, , the credibility of the evidence is to be 
presumed in this context.  Justus, 3 Vet. App. 510, 513 
(1992).

Therefore, in this case, where recent radiographs show a 
remote compression-type fracture of the L-1 disc, plausibly 
supporting the appellant's claim of residual disability 
caused by the blunt-force type strain injury sustained in 
service, the Board finds that newly assembled evidence 
satisfies this regulatory criteria.

Accordingly, in applying the fair process review contemplated 
by the terms of 38 C.F.R. § 3.156(c), the Board concludes 
that new and material evidence has been submitted to reopen 
the claim of service connection for a low back disorder.  
However, for the reasons set forth below in the REMAND 
section of this decision, further development of this claim 
is in order.

One further point is in order:  With respect to the above, 
the Board is of the opinion that the reopening of this claim 
and initiation of further development action on remand has 
not prejudiced the appellant.  In the case of Bernard v. 
Brown, 4 Vet. App. 384 (1993) the Court held that before the 
Board may address a matter that has not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument, 
an opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.  The Court determined that "the question 
whether a claimant has submitted new and material evidence to 
reopen a claim and the question whether, upon such reopening, 
a claimant is entitled to VA benefits, are questions relating 
to a single 'matter' for purpose of the Board's jurisdiction 
under 38 U.S.C. § 7104(a)," and that the two questions are 
"components of a single claim for benefits" and "relate to 
a single 'decision' by the Secretary under a law that affects 
the provision of benefits by the Secretary,' as referred to 
in section 511(a)."  Bernard, 4 Vet. App. at 392.  In view 
of the Court's holding in Bernard, it is clear the appellant 
has not been prejudiced by the Board's resolution herein of 
the "new and material evidence - reopening" component of 
his claim for benefits.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disorder is 
reopened.  To that extent only, the appeal is allowed.


REMAND

As noted above, the Board finds that additional development 
is necessary in light of VA's duty-to-notify and duty-to-
assist obligations under the VCAA.  The Board further finds 
that in light of the Court's Order, the requirements of the 
VCAA with regard to notice, which was the central part of the 
Court's Order and which were not fully satisfied in this 
case, and the fact that the claim was most recently addressed 
by the RO in the what the Board now believes was an incorrect 
manner (bifurcated adjudication of the L-1 compression 
fracture element of the claim by the December 2002 
supplemental statement of the case), the additional 
development and readjudication of the claim on the merits 
should be completed by the RO.

Therefore, to accord the appellant the statutory right to 
fully develop his claim consistent with the VCAA, the RO 
should provide him the opportunity to submit any supporting 
evidence regarding the etiology of his low back disorder.  
Further, the RO should schedule the appellant for a medical 
examination to address the nature and etiology of the low 
back disorder claimed as service connected based on a 
complete review of the evidence in the claims file.  The 
record on appeal shows that he was previously examined for 
compensation purposes in 1977, over twenty five years ago at 
this point.  In the Board's view, the record does not contain 
sufficient medical evidence to decide this claim, and as his 
claim is reopened, he is now entitled to a compensation 
examination.  38 U.S.C.A. § 5103A(d)(1) and (2); 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should contact the appellant 
and inform him that he may submit any 
corroborating lay and/or medical evidence 
he may have pertaining to treatment, 
including self-treatment, for his low 
back disorder between the years 1959 to 
the present.  The RO should assist the 
appellant in obtaining such evidence, as 
appropriate.  If he identifies medical 
treatment and provides specific dates, 
all VA records identified in this manner 
which have not already been associated 
with the record should be obtained 
pursuant to established procedures.  With 
regard to any private medical treatment, 
if identified as such, after securing 
appropriate releases from the appellant, 
attempts to secure copies of records 
pertaining to any indicated private 
physicians and/or facilities should be 
undertaken.  All records received in 
response to the request should be 
associated with the claims folder.  The 
RO should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.

2.  With respect to the above, all 
attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, § 5103A(b)(2), the RO should notify 
the appellant of the records it was 
unable to obtain, briefly explain the 
efforts made to obtain such records, and 
describe any further action that the RO 
will take to obtain such records.  For 
any VA or other Federal department or 
agency records, the RO should, in accord 
with the VCAA, § 5103A(b)(3), continue 
its efforts to obtain any records while 
the case is under development on remand 
until it becomes reasonably certain that 
such records cannot be obtained because 
they do not exist or until it becomes 
reasonably certain that further efforts 
to obtain records from the such sources 
would be futile.

3.  After obtaining as many of the above 
records as possible, the RO should 
schedule the appellant for an appropriate 
VA compensation examination by an 
orthopedic physician to address the 
nature and etiology of the low back 
disorder(s) for which service connection 
is being sought.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the 
examining physician prior to the 
examination.  All necessary tests and 
studies should be conducted, and with the 
clinical findings noted on examination, 
the physician should render an 
appropriate diagnosis(es) and provide an 
opinion addressing whether it is at least 
as likely as not that any current low 
back disorder was incurred/aggravated 
during the appellant's periods of active 
duty military service.  The physician 
must fully consider the appellant's 
service medical records, and specifically 
the April 1959 strain injury treatment 
report, and all post service medical 
evidence, with the purpose of reconciling 
the chronological and etiological 
questions that exist.  Attention is 
directed to the 1963-64 findings of 
congenital abnormality of the first 
sacral segment - the significance of 
which should be discussed, if any.  
Detailed reasons and bases for all 
diagnoses and opinions reached should be 
provided.  The report of the examination 
should thereafter be associated with the 
appellant's claims folder.

The appellant must be given adequate 
notice of any requested examination, 
which includes advising him of the 
consequences of failure to report for a 
scheduled examination.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

4.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full. 
Specific attention is directed to the 
medical-opinion report to ensure that it 
is in compliance with the directives of 
this REMAND.

5.  Upon completion of the above, the RO 
should formally develop and readjudicate 
the issue on appeal.  The RO should 
address this claim after ensuring that 
all duty-to-notify and duty-to-assist 
provisions have been fulfilled in accord 
with the VCAA.  In addition, as noted 
above, the RO must readjudicate the claim 
on the merits as it has been reopened on 
the basis of new and material evidence 
and the VCAA has eliminated the concept 
of well groundedness.  If any benefits 
sought on appeal remain denied, the RO 
should provide the appellant and his 
representative an adequate supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on his 
claim for benefits as ordered by this 
REMAND, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The SSOC 
should provide the veteran citation to 
38 C.F.R. § 3.159.  The RO should then 
allow the appellant an appropriate period 
of time for response.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals
	

	(CONTINUED ON NEXT PAGE)


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



